  Case 5:20-cv-01312-GLS-ML Document 19 Filed 05/04/21 Page 1 of 5




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
HOWARD GRIFFITH et al.,
                                                        5:20-cv-1312
                         Plaintiffs,                    (GLS/ML)

                  v.

NEW YORK STATE
ATTORNEY GENERAL et al.,

                   Defendants.
________________________________

                             SUMMARY ORDER

      The above-captioned matter comes to this court following an Order

and Report-Recommendation (R&R) by Magistrate Judge Miroslav Lovric,

duly filed on December 28, 2020. (Dkt. No. 17.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein. Plaintiffs pro se Howard Griffith and

Rebecca Sklaney filed timely objections to the R&R. (Dkt. No. 18.) For the

reasons that follow, the R&R is adopted in its entirety, Griffith’s petition1 for

a writ of habeas corpus, (Dkt. No. 13), is dismissed without prejudice, and

plaintiffs’ complaint, (Compl., Dkt. No. 4), is dismissed with leave to

       1
         As noted in the R&R, (Dkt. No. 17 at 10), both plaintiffs signed the
petition for a writ of habeas corpus. However, the relief requested only
applies to Griffith.
  Case 5:20-cv-01312-GLS-ML Document 19 Filed 05/04/21 Page 2 of 5




replead.

      Plaintiffs bring this action pursuant to 52 U.S.C. § 10303, 13 U.S.C.

§ 223, 34 U.S.C. § 30505, and 42 U.S.C. § 1983 against defendants New

York State Attorney General and Jan Nastri, Lessor, Realtor, asserting

various claims, which, although difficult to decipher, appear to revolve

around their belief that, because of Griffith’s sex offender status, incorrect

census information impinged upon their voting and housing rights.2 (See

generally Compl.) Prior to initial review, Griffith filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging Griffith’s 2002

conviction, upon a guilty plea, for first degree rape in New York State

Supreme Court in Onondaga County. (Dkt. No. 13.)

      After granting in forma pauperis status, Judge Lovric conducted an

initial review of the complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A,

as well as a review of the petition for a writ of habeas corpus, and issued

the R&R, which recommends dismissal of Griffith’s petition, without

prejudice, as well as dismissal of plaintiffs’ complaint with leave to replead.


       2
         Plaintiffs initially commenced this action by filing a motion for a
temporary restraining order. (Dkt. No. 1.) Shortly thereafter, the court
issued an order directing that the case be administratively closed for
failure to comply with Fed. R. Civ. P. 3. (Dkt. No. 3.)
                                         2
  Case 5:20-cv-01312-GLS-ML Document 19 Filed 05/04/21 Page 3 of 5




(Dkt. No. 17 at 15.)

      Before entering final judgment, this court routinely reviews all report

and recommendation orders in cases it has referred to a magistrate judge.

If a party has objected to specific elements of the magistrate judge’s

findings and recommendations, this court reviews those findings and

recommendations de novo. See Almonte v. N.Y. State Div. of Parole, No.

Civ. 904CV484, 2006 WL 149049, at *3 (N.D.N.Y. Jan. 18, 2006). In

cases where no party has filed an objection, or only vague or general

objections have been filed, this court reviews the findings and

recommendations of the magistrate judge for clear error. See id. at *5.

      Plaintiffs have filed a largely incoherent and incomprehensible

document that arguably objects to the R&R. (Dkt. No. 18.) It is

extraordinarily difficult for the court to make sense of plaintiffs’ objections, if

there are any. However, it is clear that plaintiffs do not object to any

specific element of Judge Lovric’s findings, and, thus, their objections, if

they can be considered objections at all, are general and subject to review

only for clear error. See Almonte, 2006 WL 149049 at *4. The court has

carefully considered the R&R, and finds no clear error in Judge Lovric’s

thorough analysis, which squarely addresses the issues with plaintiffs’

                                        3
  Case 5:20-cv-01312-GLS-ML Document 19 Filed 05/04/21 Page 4 of 5




complaint and Griffith’s petition for a writ of habeas corpus, and provides

multiple, appropriate reasons for dismissal. Accordingly, the R&R is

adopted in its entirety.

      Accordingly, it is hereby

      ORDERED that the Order and Report-Recommendation (Dkt.

No. 17) is ADOPTED in its entirety; and it is further

      ORDERED that Griffith’s petition for a writ of habeas corpus (Dkt.

No. 13) is DISMISSED WITHOUT PREJUDICE; and it is further

      ORDERED that plaintiff’s complaint (Dkt. No. 4) is DISMISSED

WITHOUT PREJUDICE AND WITH LEAVE TO REPLEAD; and it is

further

      ORDERED that plaintiffs may file an amended complaint3 within thirty

(30) days of the date of this Summary Order; and it is further

      ORDERED that, if plaintiffs file a timely amended complaint, the

Clerk shall forward it to Judge Lovric for review; and it is further


          3
        Any proposed amended complaint must be a wholly integrated
and complete pleading that does not rely upon or incorporate by reference
any pleading or document previously filed with the court. See Shields v.
Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994). This means
that any proposed amended complaint cannot merely refer back to their
previous complaint.
                                        4
  Case 5:20-cv-01312-GLS-ML Document 19 Filed 05/04/21 Page 5 of 5




      ORDERED that, if plaintiffs do not file a timely amended complaint,

the Clerk shall enter judgment without further order of the court; and it is

further

      ORDERED that the Clerk provide a copy of this Summary Order to

plaintiffs in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

May 4, 2021
Albany, New York




                                       5
